     Case 6:19-cv-01390-RBD-LRH Document 1 Filed 07/26/19 Page 1 of 4 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

DRIRITE USA, INC.
a/a/o Prosperitas Leadership
Academy, Inc.,

         Plaintiff,                                         CASE NO:

vs.

LIBERTY MUTUAL
INSURANCE COMPANY,

         Defendant.

___________________________/

                                    NOTICE OF REMOVAL

         Defendant, Liberty Mutual Insurance Company (“Liberty Mutual”), pursuant to 28

U.S.C. § 1441 et seq., removes this action from the Circuit Court of the Ninth Judicial

Circuit of Florida, in and for Orange County.

I.       The State Court Case

         1.      On May 6, 2019, Plaintiff filed this lawsuit.

         2.      On May 23, 2019, Plaintiff served the complaint.

         3.      The complaint contains a single count for breach of contract related to an

insurance claim for property damage. (Exhibit “A”)

         4.      The case stated by the initial pleading was not removable because it

stated only that it was “an action for breach of an insurance contract with damages of

greater than $15,000 (Fifteen Thousand Dollars) exclusive of interest, costs, and

attorney’s fees.” See Benstock v. Arrowood Indem. Co., 8:11-CV-2493-T-23TGW, 2011
  Case 6:19-cv-01390-RBD-LRH Document 1 Filed 07/26/19 Page 2 of 4 PageID 2



WL 6314236, at *2 (M.D. Fla. Dec. 16, 2011) (“Only generally alleging damages

exceeding $15,000, the complaint is not removable on its face.”).

       5.     On July 1, 2019, Liberty Mutual obtained through a search of the Orange

County Clerk’s website a copy of a complaint and motion in a case styled DriRite USA,

Inc. v. Prosperitas Leadership Academy, Inc. (Exhibit “B”) Attached to the complaint in

that case was an estimate in the amount of $241,507.15. This represents the damages

sought against Liberty Mutual in this case.

       6.     This Notice of Removal is filed within 30 days of receipt of the estimate

attached to the complaint in DriRite USA, Inc. v. Prosperitas Leadership Academy, Inc.

Thus, removal is timely pursuant to 28 U.S.C. § 1446(b)(3).

       7.     28 U.S.C. § 1446(a) requires Liberty Mutual to file copies of all process,

pleadings, and orders served upon it. Local Rule 4.02 requires Liberty Mutual to file all

process, pleadings, orders, and other papers or exhibits of every kind, including

depositions, on file in the state court. These documents are attached hereto as Exhibit

“C.”

       8.     This case is removed to the United States District Court for the Middle

District of Florida, Orlando Division because the State Court action was brought in

Orange County, Florida. 28 U.S.C. §§ 1441(a); 1446(a).

II.    Jurisdiction

       9.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because

the controversy exceeds the sum or value of $75,000, exclusive of interest and costs,

and is between citizens of different States.

       10.    There is complete diversity of citizenship.



                                               2
  Case 6:19-cv-01390-RBD-LRH Document 1 Filed 07/26/19 Page 3 of 4 PageID 3



         11.   Pursuant to 28 U.S.C. § 1332(c)(1), Plaintiff is a citizen of Florida by virtue

of being a corporation organized under the laws of Florida with its principal place of

business in Florida.

         12.   Pursuant to 28 U.S.C. § 1332(c)(1), Liberty Mutual Insurance Company is

a company organized under the laws of the State of Massachusetts and for federal

court jurisdiction/diversity of citizenship disclosure purposes, the principal place of

business is 175 Berkeley Street, Boston, Massachusetts.               Thus, Liberty Mutual

Insurance Company is a citizen of Massachusetts.

         13.   The amount in controversy exceeds $75,000, exclusive of interest and

costs.

         14.   Plaintiff has created a repair estimate that totals $241,507.15.

         15.   Additionally, the complaint demands attorney’s fees. “When a statute

authorizes the recovery of attorney's fees, a reasonable amount of those fees is

included in the amount in controversy.” Morrison v. Allstate Indem. Co., 228 F.3d 1255,

1265 (11th Cir. 2000).

         16.   Accordingly, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

III.     Conclusion

         17.   Liberty Mutual removes this case to the United States District Court for the

Middle District of Florida.

         18.   Liberty Mutual demands trial by jury on all issues so triable.




                                              3
 Case 6:19-cv-01390-RBD-LRH Document 1 Filed 07/26/19 Page 4 of 4 PageID 4



       19.    Promptly after filing this notice of removal, Liberty Mutual will give written

notice to all adverse parties and will file a copy of this notice with the clerk of the State

court, pursuant to 28 U.S.C. §1446(d).


                                      BUTLER WEIHMULLER KATZ CRAIG LLP



                                      /s/ Matthew J. Lavisky
                                      MATTHEW J. LAVISKY, ESQ.
                                      Florida Bar No.: 48109
                                      mlavisky@butler.legal
                                      STARR L. BROOKINS, ESQ.
                                      Florida Bar No.: 92284
                                      sbrookins@butler.legal
                                      400 N. Ashley Drive, Suite 2300
                                      Tampa, Florida 33602
                                      Telephone: (813) 281-1900
                                      Facsimile: (813) 281-0900
                                      Counsel for Defendant

                               CERTIFICATE OF SERVICE

       I certify that a copy hereof has been furnished to:

              Guy H. Gilbert, Esq.
              Law Office of Guy H. Gilbert, Esq.
              4700 Millenia Boulevard, Suite 175
              Orlando, FL 32839
              Attorneys For: Plaintiff, DriRite USA, Inc.

by U.S. Mail on July 26, 2019.


                                       /s/ Matthew J. Lavisky
                                       MATTHEW J. LAVISKY, ESQ.




                                             4
